FILED
                            NOT FOR PUBLICATION                               JUL 09 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


HORACE M. CHAMBERS,                              No. 14-70104

               Petitioner - Appellant,           Tax Ct. No. 2474-13L

 v.
                                                 MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.


                            Appeal from a Decision of the
                              United States Tax Court

                             Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Horace M. Chambers appeals pro se from the Tax Court’s summary

judgment in his action seeking to challenge his underlying tax liabilities and the

Commissioner of Internal Revenue’s collection activities for tax years 2005 and

2007. We have jurisdiction under 26 U.S.C. § 7482(a)(1). We review de novo,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Johnston v. Comm’r, 461 F.3d 1162, 1164 (9th Cir. 2006), and we affirm.

      The Tax Court properly granted summary judgment because Chambers

received the notices of deficiency for the tax years at issue and disputed his

liabilities with the agency, and therefore could not raise those issues in the hearing

regarding the proposed levies. See 26 U.S.C. § 6330(c)(2)(B) (a person may raise

challenges to underlying tax liability in the hearing regarding a proposed levy “if

the person did not receive any statutory notice of deficiency for such tax liability or

did not otherwise have an opportunity to dispute such tax liability”).

      Chambers’s pending motions are denied as unnecessary.

      AFFIRMED.




                                           2                                     14-70104